Name: 2014/498/EU: Council Decision of 23 July 2014 appointing two Estonian members and two Estonian alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2014-07-25

 25.7.2014 EN Official Journal of the European Union L 221/13 COUNCIL DECISION of 23 July 2014 appointing two Estonian members and two Estonian alternate members of the Committee of the Regions (2014/498/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the EstonianGovernment, Whereas: (1) On 22 December 2009 and on 18 January 2010, the Council adopted Decisions 2009/1014/EU (1) and 2010/29/EU (2) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015. On 21 May 2013, by Council Decision 2013/239/EU (3), Mr Mihkel JUHKAMI was appointed as alternate member until 25 January 2015. (2) Two members' seats on the Committee of the Regions have become vacant following the end of the terms of office of Mr VÃ ¤ino HALLIKMÃ GI and Mr JÃ ¼ri PIHL. (3) An alternate member's seat has become vacant following the end of the term of office of Ms Saima KALEV. (4) An alternate member's seat will become vacant following the appointment of Mr Mihkel JUHKAMI as member of the Committee of the Regions, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2015: (a) as members:  Mr Mihkel JUHKAMI, Mayor of the City of Rakvere,  Mr Urmas SUKLES, Mayor of the City of Haapsalu; and (b) as alternate members:  Mr Hannes HANSO, Mayor of the City of Kuressaare,  Mr Rait PIHELGAS, Mayor of Ambla Rural Municipality. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 23 July 2014. For the Council The President S. GOZI (1) OJ L 348, 29.12.2009, p. 22. (2) OJ L 12, 19.1.2010, p. 11. (3) OJ L 141, 28.5.2013, p. 43.